Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. LU 100 317, filed on 12/13/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/13/2019 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 12/13/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an impedance measurement circuit, comprising: a signal voltage source that is configured for providing, with reference to a ground potential, a periodic electrical measurement signal at an output port, and at least one sense current measurement means that is configured to measure complex sense currents with reference to a reference voltage, wherein the impedance measurement circuit is electrically connected to said capacitive sensor such that each antenna electrode of the plurality of antenna electrodes is electrically connectable to the output port for receiving the electrical measurement signal, wherein a complex sense current is being generated 
7.	Claims 2-9 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Althaus et al. US 2020/0198498 - Capacitive sensing device for seat occupancy detection and classification system used in e.g. passenger car seat, has signal processing unit for determining complex impedance between two antenna electrodes from complex sense currents.
Althaus et al. US 2018/0345894 - Capacitive sensing device for a capacitive seat occupancy detection and classification system for a vehicle seat, comprises a capacitive sensor having two antenna electrodes and a measurement unit that measures complex sense currents.
Lamesch US 2018/0370473 - Capacitive sensor device for detecting presence or absence of person on seat of car, has electromagnetic interference filter network connected across signal input port and reference input port of measurement circuit.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867